Campbell J.
I concur in the result and in most of the conclusions of my brethren, but upon some points my views are not entirely in conformity with them.
While persons acting as mail agents have it in their power, in most cases, to devote more or less observation to the running and stopping of cars, there is nothing in their duties requiring it, and I do not think it can be assumed without proof that they have done so. They are not chosen for mechanical skill, nor entrusted with duties- connected with the management of trains. It is not doubted that the estimate requisite to determine within what space a particular train can be stopped, when running at different rates, is a question of skill requiring the opinion of experts. There are few nicer questions in railroad science and practice, and the result depends upon so many different elements of momentum, grade, condition of track, and the number and power of brakes, as to demand considerable observation and experience. I think before the witnesses were allowed to give opinions, a foundation should have been laid, by showing that they had been accustomed to observe these matters, and had given them some attention. The objection was made early enough to permit of preliminary questioning, and I think it should have been required.
So far as that evidence is concerned, which was introduced to show a frequent or habitual carelessness, in Van *126Wormer, in passing stations, I concur in holding it sufficiently general to answer general proof of character. But so far as it was aimed at particular instances of negligence, I think it was inadmissible. The only purpose for which evidence of his character was receivable, was to show whether or not the defendants below were at fault in keeping him in their employment; and proof of single acts of negligence is improper; first, Because no one can be supposed prepared to meet that sort of proof, when not involved in the issues to be tried; and, second, Because single acts of negligence, unless known to his employers, could not require them to dismiss or censure him, And, it is not claimed by any one that negligence on one occasion can be received to corroborate negligence on another. These statements were also improper, because fixing no time prior to the accident.
I also think defendants below were entitled to the rejected instructions. So long as .there is any possible conflict as to whether his case is made out, the plaintiff has a clear right to go to the jury. But when upon his 'own case, as presented by himself, and as assumed for this purpose to be entirely true, he shows no cause of action, the effect of the facts so admitted is a question of law, and a party may require a charge as to their legal effect. I think this doctrine has never been questioned anywhere. In Pennsylvania Mining Company v. Brady, 16 Mich. 322, this .doctrine was fully applied, and I do not understand the general principle to admit of a doubt. Where facts are ambiguous of course it is for the jury to draw the inference. But where they admit of but one construction, I think in civil cases the rule is uniform that the court may be required to instruct the jury upon their legal bearing. And a sjDecial verdict finding them would entitle one party or the other to judgment.
In this case the plaintiff told his own story, and testified that he knew a train was coming from • some quarter, that he knew the hours of the trains, that he left his house *127on purpose to meet whatever train was approaching, that he was walking in such a direction as to see to the west, and saw no trains there, and that he only looked round once towards the east immediately after leaving his house, and then went on in the other direction, and as he came up to the track put his left foot over the rail without previously looking round, and at that very moment he was struck. His companion, who was a step or two ahead, leaped across in time, but plaintiff was then looking away from the track and did not see him do this. The train was visible for fifty or sixty rods from any point after he had left the corner of his house, which ;was thirty-two feet in a direct course from the track, while, by the path he took, it was over seventy. But .in the oblique direction which he took, instead of having his side toward the approaching train, it was behind him, and could only be seen by turning round his head. Ho did not notice the time of day, and did not actually know what train was coming.
If any other facts in the case, or if any conceivable degree of .negligence in the railroad company, set up by the plaintiff, could have so operated as to render such conduct anything but negligent in him, then the court was right in refusing to charge as requested. But it seems to me that, if under such circumstances, a person is not required to look upon a railroad track before attempting to cross it, there is no available precaution which the law can exact of a man, of sound mind, for his own preservation. Where risks are unusually dangerous in their consequences to life or limb, the same principle which holds the owners of such powerful machinery to be more than usually careful, renders it just as necessary for all other persons to use due care in approaching them. And absence of mind and inattention to danger can not fail to bo negligence in any case where human safety is likely to be periled by them.
With these exceptions I concur in the opinion of the Chief Justice.
Christiancy J. did not sit.